Exhibit 4.1 (In form of certificate, two-sided) Newsearch, Inc. INCORPORATED UNDER THE LAWS OF THE STATE OF COLORADO 25,000,, $. NUMBERSHARES CUSIP This certifies that is the owner of FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OFNewsearch, Inc. Transferable on the books of the corporation in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate and the shares represented hereby are subject to the laws of the State of Colorado, and to the Certificate of Incorporation and Bylaws by the Corporation, as now or hereafter amended. This certificate is not valid unless countersigned by the Transfer Agent. WITNESS the facsimile seal of the Corporation and the signature of its duly authorized officers. DATED (Seal as follows: "NEWSEARCH, INC. CORPORATE SEAL, COLORADO") /S/ JOEY SMITH PRESIDENT /S/ RHETT NIELSON SECRETARY Countersigned and Registered AMERICAN SECURITIES TRANSFER & TRUST 12039 West Alameda Parkway Suite Z-2 Lakewood, CO 80228 By: AUTHORIZED SIGNATURE The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM - as tenants in common UNIF GIFTMIN ACT - CUSTODIAN – TEN NET - as tenants by the entireties (Minor) (Cust) JT TEN - as joint tenants with right of under survivorship and not as tenants in common Uniform Gifts to Minors ACT (State) Additional abbreviations may also be used though not in the above list. For Value Received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE, OF ASSIGNEE) Shares of the capital stock represented by the within certificate, and do hereby irrevocably constitute and appointAttorney to transfer the said stock on the books of the within named Corporation with full power of substitution in the premises. Dated NOTICE: SIGNATURE MUST CORRESPOND TO THE NAME AS WRITTEN UPON THE FACE OF THIS CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERNATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE GUARANTEED BY A BANK, BROKER OR ANY OTHER ELIGIBLE GUARANTOR INSTITUTION THAT IS AUTHORIZED TO DO SO UNDER THE SECURITIES TRANSFER AGENTS MEDALLION PROGRAM (STAMP) UNDER RULES PROMULGATED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION.
